Filed:  December 28, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
BILL SIZEMORE,
Petitioner,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
 
(SC S48919)
 
	En Banc
	On petition to review ballot title.
	Submitted on the record October 24, 2001.
	Gregory W. Byrne, Portland, filed the petition for
petitioner.
	Janet A. Metcalf, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With her on the
answering memorandum were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).
		PER CURIAM
		This ballot title review proceeding under ORS
250.085(2) concerns the Attorney General's certified ballot title
for a proposed initiative measure, which the Secretary of State
has denominated as Initiative Petition 103 (2002).  We review the
Attorney General's certified ballot title to determine whether it
substantially complies with the requirements of ORS 250.035(2)(a)
to (d).  See ORS 250.085(5) (stating that requirement).  
	 	Petitioner challenges all parts of the Attorney
General's certified ballot title.  We have considered
petitioner's arguments and determine that they are not well
taken.  Accordingly we certify to the Secretary of State the
following ballot title for the proposed measure:

AMENDS CONSTITUTION:  ENTITLES VOTERS TO PREVENT
SALE,
PROTECT PRIVACY OF THEIR PETITION SIGNATURES;
CREATES
IMPLEMENTING, ENFORCEMENT PROVISIONS
	RESULT OF "YES" VOTE:  "Yes" vote entitles
registered voters to prevent sale, protect privacy of
their petition signatures; creates provisions
implementing, enforcing that right, and requiring fines
for violations.
	RESULT OF "NO" VOTE:  "No" vote rejects creation
of constitutional right for registered voters to
prevent the sale, and protect the privacy of their
signatures on initiative, referendum petitions.
	SUMMARY:  Amends Constitution.  Entitles
registered voters to prevent their signatures on
initiative or referendum petitions from being sold. 
Bars Secretary of State from approving petition for
circulation unless petition clearly gives signers
opportunity to indicate choice not to have signature
sold.  If signer so indicates, no one may pay for
obtaining signature or transmitting it to Secretary. 
Names, addresses of signers may not be used for
commercial solicitation, other purposes unrelated to
qualifying measure for ballot.  Requires minimum $250
fine for each unauthorized sale, knowing use, or
transfer of information to third party.  Does not
prohibit payment for signature gathering by hour or on
salary where amount of payment not determined by number
of signers who have indicated choice not to have
signatures sold.  Other provisions.

		Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).